Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 5,946,708 A discloses furthermore, the embodiment of FIG. 6 uses counters for valid cache block register 272, current block register 275, and total block transfer register 276. The transfer protocols during a host data transfer command begins with host computer system 190 issuing a host read transfer command or a host write transfer command through peripheral bus 160, which can be an IDE/ATAPI bus. Specifically, host computer system 190 programs the maximum partial transfer length, i.e. the maximum length allowed for a single partial transfer, e.g. in an ATAPI device the maximum partial transfer length is programmed in an ATAPI byte count low register and a ATAPI byte count high register. Host computer system 190 then programs a command register to initiate a packet command, for example A0h for a packet command on an ATAPI device.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims providing a plurality of application instances of a micro service-based application executed in a cloud infrastructure, each application instance comprising an application, a local cache, and a total outage compensator that provides the application access to the local cache, each total outage compensator enabling a respective application instance to broadcast data requests to every other application instance in the plurality of application instances… broadcasting, by the total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195